Case 1:21-cv-00165-DLC Document 29-44 Filed 02/23/21 Page 1 of 20




              EXHIBIT RR
2/23/2021            Case
                  Video, Audio,1:21-cv-00165-DLC             Document
                                Photos & Rush Transcript: Governor         29-44 Nursing
                                                                   Cuomo Announces FiledHome
                                                                                         02/23/21        Page
                                                                                             Visitations to      2 inofAccordance
                                                                                                            Resume      20        with CMS an…




FEBRUARY 19, 2021 Albany, NY


Video, Audio, Photos & Rush Transcript: Governor
Cuomo Announces Nursing Home Visitations to
Resume in Accordance with CMS and CDC
Guidelines

DOH Recommends Nursing Home Visitors Take a Rapid
Test Before Entry; DOH Will Provide Rapid Tests to Nursing Homes
at No Cost

New York City Indoor Dining Can Expand to 35 Percent Capacity on
February 26; Reopening Subject to Strict State Guidance

Hospitalizations Drop to 6,155—Lowest Since December 17

7-Day Average Positivity Rate Drops to 3.60%-42 Straight Days of
Decline

6,155 Patient Hospitalizations Statewide

1,199 Patients in the ICU; 834 Intubated

Statewide Positivity Rate is 3.49%

116 COVID-19 Deaths in New York State Yesterday

Governor Cuomo: "The numbers on COVID, good news ...
Hospitalizations also down not only just day to day, but the overall

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume              1/19
2/23/2021            Case
                  Video, Audio,1:21-cv-00165-DLC             Document
                                Photos & Rush Transcript: Governor         29-44 Nursing
                                                                   Cuomo Announces FiledHome
                                                                                         02/23/21        Page
                                                                                             Visitations to      3 inofAccordance
                                                                                                            Resume      20        with CMS an…


trend is exactly in the right direction. You look across the state for
hospitalizations, you see they are down all across the state, 1, 2, 3,
4, that's the range but they're down all across the state."

Cuomo: "The DOH is going to put out guidance, but they
recommend reopening visitation for nursing homes. This is going to
be a very big deal for nursing home residents and families. The
guidance is going to be in accordance with CMS and CDC on
visitation of residents in nursing homes. They have very speciﬁc
guidelines. DOH is going to recommend that visitors take a rapid
test before entry, and DOH will provide those rapid tests to nursing
homes cost-free."

Cuomo: "The local governments should be aggressive on in-class
teaching, unless there is a community or school that has an
infection spike. ... Get the teachers a vaccination. Vaccinate
teachers, reopen schools."

Earlier today, Governor Andrew M. Cuomo announced that the New York State Department of
Health will allow visitation of residents in nursing home facilities in accordance with CMS and
CDC guidelines. The Department of Health recommends that visitors take a rapid test before
entry into the facility, and DOH will provide rapid tests to nursing homes at no cost. Guidance on
visitations will be available beginning Monday, February 22.

VIDEO of today's remarks is available on YouTube here and in TV quality (h.264, mp4)
format here.

AUDIO of today's remarks is available here.

PHOTOS will be available on the Governor's Flickr page.

A rush transcript of the Governor's remarks is available below:

Good morning. Happy Friday. From my far left Miss Beth Garvey, Special Counsel and Senior
Adviser, both titles; Robert Mujica, Director of the Budget; Melissa DeRosa, Secretary to the

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume              2/19
2/23/2021            Case
                  Video, Audio,1:21-cv-00165-DLC             Document
                                Photos & Rush Transcript: Governor         29-44 Nursing
                                                                   Cuomo Announces FiledHome
                                                                                         02/23/21        Page
                                                                                             Visitations to      4 inofAccordance
                                                                                                            Resume      20        with CMS an…

Governor. To my right Dr. Howard Zucker, to his right Dr. James Malatras, Chancellor of the State
University of New York, and to his right Gareth Rhodes who has been we're working with us
through COVID.

Today is day 356. Coming up, day 365, just transpose those numbers, almost one year.

We were anticipating heavy snow in New York. I had my boots ready, my big jacket ready. We've
had some snow. We've some snow on Long Island but not anything that has been unmanageable
for us. They're talking about another snowstorm towards Monday and we're prepared for that.

The snow has had an eﬀect on the distribution of vaccines across the country. It's a nationwide
snow storm, certain parts of the country more than others, but it has slowed down vaccine
deliveries made by the federal government. So if cities, pharmacies, federally qualiﬁed health
centers see a delay in receiving their vaccines, that is because of the snowstorm and the White
House spoke about that.

The numbers on COVID, good news, good news, good news. Overall statewide positivity 3.4.
Statewide deaths, 116. Still, still we like to think that we're past this and we're getting past this.
And we are getting past it but it is still dangerous, my friends. And remember that. 116 people,
again, passed away. Hospitalizations down 279, ICU down 59, intubations down 29.

This is a beautiful chart. Beauty is in the eye of the beholder. 7.9 down to 3.6. We had that holiday
surge. The holiday hit, people socialized, holiday season, you get a little careless, lack of
discipline. But we're down to 3.6 percent. Hospitalizations also down not only just day to day, but
the overall trend is exactly in the right direction.

You look across the state for hospitalizations, you see they are down all across the state, 1, 2, 3,
4, that's the range but they're down all across the state. Positivity, wide variety on positivity as
you see. 2.09, Capital Region; 0.78 Southern Tier which has done a great job by the way. 4.4,
4.3, but all numbers down.

In New York City, the Bronx still highest, double Manhattan, higher than Queens, higher than
Brooklyn, higher than Staten Island. Staten Island has ticked up but it's the Bronx and we have to
focus on the Bronx. The Bronx is not as bad as it was. They said it's now 6.2. It was 7.8 but the
Bronx is high and they're down from 7.8 but that's not good enough. Relatively they are still high.
We have to focus on the Bronx. The Bronx should be the place that gets the most vaccines, the

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume              3/19
2/23/2021            Case
                  Video, Audio,1:21-cv-00165-DLC             Document
                                Photos & Rush Transcript: Governor         29-44 Nursing
                                                                   Cuomo Announces FiledHome
                                                                                         02/23/21        Page
                                                                                             Visitations to      5 inofAccordance
                                                                                                            Resume      20        with CMS an…

most testing, because that's where you have the highest positivity and by the way that's where
you have the most vulnerable communities, Black, Hispanic, and poor communities, so focus on
the Bronx.

Here's the slide that I love that nobody loves - opening the economy is the red valve, the
economic valve. You watch the gauges so you calibrate reopening. Watch the infection rate,
watch the hospitalization rate, watch the positivity rate, and depending on those numbers you
open the economic valve or you slow the economic valve. The numbers are all going down so
now is the time to start doing more reopening. If the numbers change, if those dials change, then
you close the valve which we have done a number of times. This has been a constant calibration
by data to what the virus is doing. Virus moves left, we move left. Virus moves right, we move
right.

Reopening New York City, restaurants are now 25 percent. They are 50 percent statewide.
They're 50 percent in Connecticut. They're 50 percent on Long Island. New York City was
closed. New York City is now 25 percent. In one week we will go to 35 percent in New York City
restaurants which is consistent with New Jersey. What's happening now is people in New York
City, Staten Island, Manhattan, are going to New Jersey to those restaurants. So it's not really
accomplishing a purpose. So New York City restaurants will go to 35 percent next Friday. That
will be consistent with New Jersey. Connecticut is still 50, Long Island is still 50, we understand
that, but we're responding to the data. Obviously we're more sensitive to New York City because
of the density, the concentration, the history. But we're headed in the right direction. We're
making progress. The numbers continue to be good, we'll continue to make progress.

President Biden I think is exactly right. I've said this from day one. I respect local governments
and their role in education, but schools must open. Schools must open. Vaccinate the teachers.
Vaccinate the teachers. The teachers want to be safe. Yes, I understand that. I've spoken to
dozens of teachers. Vaccinate the teachers. They are in the included class. Local governments
can vaccinate the teachers, but the students deserve in-class teaching. This remote learning is a
poor substitute for in-class teaching and this remote learning, when they do the studies, it will
show discrimination in education caused by remote learning. It will show, this is my bet, it will
show poorer families, Black families, Hispanic families, thosechildren did not do as well in remote
learning. They didn't have the equipment. They didn't have the access. They didn't have people
to help them. Every day you're not in class is a furtherance of discrimination in education and the

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume              4/19
2/23/2021            Case
                  Video, Audio,1:21-cv-00165-DLC             Document
                                Photos & Rush Transcript: Governor         29-44 Nursing
                                                                   Cuomo Announces FiledHome
                                                                                         02/23/21        Page
                                                                                             Visitations to      6 inofAccordance
                                                                                                            Resume      20        with CMS an…

great irony is education was the great equalizer. Education said I don't care how much money
you have, where you grow up, you can become the president of the United States. Now there's a
caveat - if you have a computer, if you have Internet access, if you have someone to help you
were on the computer, so in-class teaching as soon as possible. Students deserve it. The parents
need it. You're not going to reopen the economy without parents having children in school so
parents can go on with their life and work. Also, keeping people at home, this has caused a
whole set of ancillary issues that we're not even familiar with - domestic violence is up,
substance abuse is up, mental health issues are up. So open the schools.

The local governments should be aggressive on in-class teaching, unless there is a community
or school that has an infection spike. That is diﬀerent. That is diﬀerent. But if the school doesn't
have an infection spike and if the school is safer than the surrounding community, then why isn't
the school open ﬁve days a week? Well, the teachers have concerns. Legitimate. Get the
teachers a vaccination. Vaccinate teachers, reopen schools.

Nursing home residents have now all been oﬀered the vaccine. 100 percent of nursing home
residents have all been oﬀered the vaccine. 100 percent of nursing home staﬀ has all been
oﬀered the vaccine. 73 percent of nursing home residents have taken the vaccine, which is the
probably the highest umber we have of any subgroup, if you will. 73 percent are now vaccinated.
The DOH is going to put out guidance, but they recommend reopening visitation for nursing
homes. This is going to be a very big deal for nursing home residents and families. The guidance
is going to be in accordance with CMS and CDC on visitation of residents in nursing homes. They
have very speciﬁc guidelines. DOH is going to recommend that visitors take a rapid test before
entry, and DOH will provide those rapid tests to nursing homes cost-free. Rapid test is very quick.
It's not intrusive. And that's a DOH recommendation, and they'll provide the rapid tests to nursing
homes.

I've said from the beginning, I believe reopening is going to be accelerated by testing, and we've
been moving down that path. Open up the Buﬀalo Bills stadium with testing, open up catering
halls, weddings, with testing. If a person is tested and is negative, then you can reopen. I went to
visit the president of the United States. I took a test, and I was negative. And I could see the
president of the United States. Why? Because I took a test and I was negative. Well, if you take a
test and you're negative, why can't I go to a movie theater? Why can't I see a play? So I believe
the testing is the key to accelerating the reopening of the economy. But, you have to have the

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume              5/19
2/23/2021            Case
                  Video, Audio,1:21-cv-00165-DLC             Document
                                Photos & Rush Transcript: Governor         29-44 Nursing
                                                                   Cuomo Announces FiledHome
                                                                                         02/23/21        Page
                                                                                             Visitations to      7 inofAccordance
                                                                                                            Resume      20        with CMS an…

volume of testing. And we're opening rapid testing sites as we speak. We're opening 11 in the
New York City area right now. Cost is less than $30. Not to diminish $30, but it's less than $30. It
takes 30 minutes or less, 30 and 30. It's an FDA-approved antigen test. It gives you peace of
mind, you know, everybody wants to know, do I have COIVD? Am I infectious for other people? It
gives you peace of mind, and we can use it as a way to reopen the economy. These are the sites
in New York City that become eﬀective today, today. So, we're going to be reopening more of
these, but I think this is going to be a big advantage for the State of New York. And again, those
sites open today. And it will accelerate our economic reopening prior to reaching herd immunity,
where everybody has a vaccine, which is June, July. February, March, April, May, June, July. Let's
accelerate that period of time. And I think testing is going to be an opportunity to do that.

Testing is also an opportunity to reopen colleges, and we're going to be doing that. They have to
test at least 25 percent of the total on campus students, faculty, staﬀ, on a weekly basis, and are
required to go on pause unless the rate exceeds 5 percent. If it's under 5 percent, they can
operate. If it's over 5 percent, on a 14-day average, then they have to go on pause. So 5 percent
is the line. Colleges that are not testing 25 percent of the population weekly must go on pause if
they have 100 individuals test positive, so if a college doesn't want to live with the 100 individual
standard, test 25 percent of your people and if you're under 5, God bless America.

We talk about reopening. People don't tend to think of public safety as a reopening measure, but
it is. It is a foundation for reopening. There has been much tumult in public safety, climaxing with
the George Floyd killing, and it's been nationwide. We said in New York, we're one of the ﬁrst to
act, take this moment to make positive change. Crisis begets opportunity if you use it correctly.
And the George Floyd crisis was the last in a long, long line of disturbing incidents. Take that
crisis, make it an opportunity, put the community at the table, put the police at the table, ﬁgure
out public safety reforms, restore trust and faith, and restore safety. Restore safety. Many
localities have been making great progress, and I really applaud them, because it's not an easy
topic. You put 15 people in a room, you're going to have a lot of venting of frustration. That's the
way you get past it. If you don't vent the frustration, if you don't acknowledge the problem, you
never get past it. Crime in New York City is a major problem. NYPD and the community must
come to resolution. The City Council passed a number of bills, and that's a good ﬁrst step. The
mayor in every city, you need the council and the mayor, and in New York City, the mayor is
going to have to act, and they're going to have to have a passed package. Public safety reform
plan. It is up to them what they do. And by the way, they're all going to be diﬀerent. When you

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume              6/19
2/23/2021            Case
                  Video, Audio,1:21-cv-00165-DLC             Document
                                Photos & Rush Transcript: Governor         29-44 Nursing
                                                                   Cuomo Announces FiledHome
                                                                                         02/23/21        Page
                                                                                             Visitations to      8 inofAccordance
                                                                                                            Resume      20        with CMS an…

see the Buﬀalo plan, it's going to be diﬀerent than the Rochester plan, diﬀerent than the Albany
plan, diﬀerent than the Nassau plan, diﬀerent than the New York City plan. Fine, diﬀerent
communities, diﬀerent decisions. But, it's 41 days away, and 41 days moves very quickly.

There's a race for mayor in New York City. And a number of people have been speaking to me
about it. And here's my two cents. The New York City mayoral race is four months away, really
the primary election is four months away, but in New York City the winner of the primary is most
likely the winner of the November election. Discuss the issues, okay? Forget the personalities,
forget the atmospherics. Murders are up 47 percent from 2019 to 2020. 92 percent of the
shooting victims are Black or Hispanic. 92 percent. 70 percent are unsolved. You have a
homeless problem in New York City, and you have a homeless problem where people are
dangerous, and they're a danger to themselves or others. We've seen it on the Subways. I had a
person from my own oﬃce who was attacked by a homeless person who hit her on the head
with a brick. There is Kendra's Law. What changes need to be made? You do no one a favor
leaving them on the street if they're a danger to themselves or others. That's not compassion.
New York City Housing Authority is an ongoing tragedy. It has been for years and years. What's
your plan to do something diﬀerently? You now have a federal administration. What are you
asking them to do? There are interesting plans on the table for New York City housing. I was the
HUD secretary. I managed public housing. There are new alternative models. NYCHA has to
make a signiﬁcant change. It's not going to work like this. You can't throw enough money at
NYCHA to ﬁx it the way it is. But that has to be a topic that is discussed in the mayoral race. We
have an aﬀordable housing crisis. And you have people who are leaving New York City. This is
what should be discussed in the New York City mayoral race.

People ask me, am I going to make an endorsement in the New York City race. I want to know
what plans people have in addressing the problems in New York City. And then my second
question is, what would lead people to believe you have the credentials to do it? Because we've
made this mistake before. What have you managed before? You now want to manage one of the
largest corporations in the world. What have you managed before? What have you accomplished
before? This is not about rhetoric. This is not about slogans. You need a real manager with a real
vision who can really get things done. That's what the race of the mayor should be about. That's
going to be the conversation.




https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume              7/19
2/23/2021            Case
                  Video, Audio,1:21-cv-00165-DLC             Document
                                Photos & Rush Transcript: Governor         29-44 Nursing
                                                                   Cuomo Announces FiledHome
                                                                                         02/23/21        Page
                                                                                             Visitations to      9 inofAccordance
                                                                                                            Resume      20        with CMS an…

On vaccines, 3.5 million, 2.3 million ﬁrst, 1.1 second doses. Twelve percent of New Yorkers have
received a ﬁrst dose. That's really good news. Frankly, I was surprised by that. I know it's hard, I
know it's cumbersome. The federal government has a number of programs. Federal government
gets the pharmacies, federal government gives to FQHCs, federal government gives to the
states. States give to locals. Yes, it's very hard to navigate. This is true all across the
nation. It's how the federal government set it up. Twelve percent have received the ﬁrst dose.

We're now going to do two sites that I'm excited about. Mass vaccination sites in New York City in
Queens and Brooklyn that are targeted to communities where what's called, quote-unquote
socially vulnerable communities, where we know the positivity is high and the vaccination rate is
low. These are large sites, 3,000 vaccinations per day. They're going to open up on Wednesday
and this is important and it's going to make a major diﬀerence. The scheduling for the Queens
and Brooklyn sites is opening tomorrow which is Saturday at 8 a.m. Scheduling is open for one
week just for the residents of the communities who are targeted by these facilities. After one
week, the schedule will open to all residents of that borough. For one week we are targeting
certain communities with low vaccination rates, high positivity rates.

We have that targeting done by zip code for both the Queens and the Brooklyn site. These are
the zip codes where you can see what the vaccination rate is and why we're targeting these zip
codes. One week, they have a priority. I'm going to be reaching out to the churches and the
community groups and the elected oﬃcials. Please get out the word. You have one week to
make an appointment. You get priority on the appointment, but you have to make an
appointment. You have to make an appointment.

We're also opening four new FEMA sites March 3. Same basic concept. Buﬀalo, Rochester,
Albany, Yonkers. Sites again located in socially vulnerable communities with low vaccination
rates. Scheduling will open on Wednesday at 8 a.m. Again, there's one week for residents of the
zip codes with the low vaccination rates to make their appointments. Thereafter, the scheduling
opens to all county residents, which will be March 3. Please be aware of that. Please take
advantage of that. Please get the word out. These are the zip codes in those areas that are the
targeted areas that need additional assistance. I'm not going to go through all the zip codes, but
you can look it up.

Local governments have received signiﬁcant additional allocations since Joe Biden came into
oﬃce. Remember the ﬁrst problem, Trump administration opens eligibility, wide aperture, says
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume              8/19
2/23/2021            Case
                  Video,     1:21-cv-00165-DLC
                         Audio,                             Document
                                Photos & Rush Transcript: Governor        29-44 Nursing
                                                                   Cuomo Announces Filed Home
                                                                                         02/23/21
                                                                                              VisitationsPage   10inofAccordance
                                                                                                         to Resume      20       with CMS an…

don't worry, I'm going to increase the supply to meet that wide aperture. What happens? He
doesn't increase the supply. Now you have 10 million people in New York State chasing 300,000
doses. Joe Biden becomes President, he ﬁnds out the cupboard is bare. They didn't order
enough vaccine. They scramble quite eﬀectively and they start increasing the allocation right
away. Sixteen percent one week, an additional 5 the next week and an additional 5 the next
week.

Over 4 weeks, local governments have gotten 28 percent more. We then added on top of that an
11 percent increase because we re-allocated from the hospital worker allocation because the
hospitals had 8 weeks to do their staﬀ. We reduced the hospital allocation for their workers and
we gave it to the local governments so they could focus on co-morbidities. The local
governments and the county executives I spoke to the other day, they have to review all the
distribution sites in their area. They're not in control of all their distribution sites, I understand
that. I'm not in control of all the distribution sites. I understand that. Some are done directly by
the feds, some are done by the State, some are by the locals, some are done by pharmacies;
some are by FQHCs.

The local government knows where all these distribution sites are. Look at your county, look at
your city and make sure the coverage and the actual vaccinations are fair by geography and by
race. How many is the City of Buﬀalo getting versus Cheektowaga versus the Northern part of
the county versus the Southern part of the county. How many vaccinations have been given to
the white community versus the Black community versus the Hispanic community? We're going
to have to constantly adjust. I am telling you, as a fact, you're going to see lower vaccination
rates in the Black community.

There is a higher hesitancy issue and there's a higher accessibility issue in those communities.
We have been addressing it directly. We go into public housing, we go into churches, we go into
community centers, we have pop-up centers. These new sites that we opened with FEMA,
they're targeting exactly this population. I need the local governments to do this also. We have
big sites in Queens, big sites in Brooklyn. The Bronx has the high positivity rate, we have Yankee
Stadium. That's not enough. How do we get more into the Bronx? Those calculations have to be
done by the local oﬃcials.

Additional good news, the FDA is allocating 4,600 doses of the therapeutic bamlanvividan. How
do you pronounce that?
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume             9/19
2/23/2021            Case
                  Video,     1:21-cv-00165-DLC
                         Audio,                             Document
                                Photos & Rush Transcript: Governor        29-44 Nursing
                                                                   Cuomo Announces Filed Home
                                                                                         02/23/21
                                                                                              VisitationsPage   11inofAccordance
                                                                                                         to Resume      20       with CMS an…

Dr. Zucker: Bamlanvividan.

Governor Cuomo: Say it again.

Dr. Zucker: Bamlanvividan.

Governor Cuomo: Yeah. Okay. Easy for you to say. Anyway, we have gotten 4,600 doses of this
and it's shown to reduce COVID hospitalization and ER visits within 28 days. The doctor's think
there's promise in this and we're going to be trying it in the State of New York.

I want to set the record straight on nursing homes for a number of reasons, primarily for the
families of nursing home deaths. We created a void by not producing enough public information
fast enough. People wanted information, we did not produce public information fast enough.
That creates a void. What happens in a void, especially today in this environment - in this toxic
political environment? Something ﬁlls the void and conspiracy theories and politics and rumors
ﬁll the void. You can't allow inaccurate information to go unanswered.

Twitter, bogus reports become a reality at one point. Social media, 24-hour news stations - you
don't correct it, it gets repeated and it gets repeated and it gets repeated and then people think
it's true. It's a very diﬃcult environment to operate in. We created the void by not producing
enough public information quickly enough. I get that, but then it was exploited with
misinformation, people playing politics, Republicans playing politics, personal
attacks, personal agendas. Now, this continues and people get confused and people who lost
family members in nursing homes stop to say, "I wonder if this is true. I wonder if my father died
because somebody made a mistake. I wonder if my father had to die." Those false statements
must be countered. They must be or else people get confused. No one has a right to spread lies
or misinformation that causes pain. I understand that politics is a nasty business in this
environment. I understand people lie. I get it. I get it. I live it every day, but this is diﬀerent. This is
causing pain to families who've lost a loved one. That's what they did. And they did it because i
hear from the families.

Not only did we create a void, but we didn't ﬁght back against the lies and the politics and the
distortions aggressively enough. In retrospect, that is true. It is Whac-a-Mole. It is that Twitter 24-
hours a day. It is politicians making up stuﬀ to get their face on TV. I get it. But you have to knock
it down and counter it and counter it aggressively otherwise people will believe it. And here, the
people who were listening to it were people who were in pain and looking for answers. I was not
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume            10/19
2/23/2021            Case
                  Video,     1:21-cv-00165-DLC
                         Audio,                             Document
                                Photos & Rush Transcript: Governor        29-44 Nursing
                                                                   Cuomo Announces Filed Home
                                                                                         02/23/21
                                                                                              VisitationsPage   12inofAccordance
                                                                                                         to Resume      20       with CMS an…

aggressive enough in knocking down the falsity. We were busy. We were doing a job. We were
trying to save lives. No excuses. I was not aggressive enough in knocking down the falsities. I
heard them; I saw them. I dismissed it as politics. I dismissed it as personal agendas. I dismissed
it partisan politics, which is at a fever pitch nowadays but I should have been more aggressive in
calling it out because it wasn't hurting me - but it hurt the families who had questions about loved
ones. That was a mistake and I make no excuses for that mistake.

It is an aﬀront to truth to treat falsehood with compliance. Compliance spelled the way Thomas
Paine spelled it. Who am I to criticize his spelling, diﬀerent spelling. I did not aggressively
enough- we did not aggressively enough, take on the misinformation that caused people pain
and, of course, pain for grieving families and that's what I regret, I'm not going to make that
mistake again. If you're lying to the people of the State of New York, I'm going to call it out. If you
are lying in a report, I'm going to call it out. If you're lying in a newspaper because you have your
own partisan agenda, I'm going to call it out.

I said to the people of the State of New York when I was ﬁrst elected, I'm here to ﬁght for you.
That's my job. I was elected Attorney General. I said, I will represent you. I will ﬁght for you. And I
will ﬁght as hard as I can for you. Fighting for the people of New York is ﬁghting for the truth for
New Yorkers, I'm not I'm not going to let New Yorkers be lied to. I'm not going to let you hurt New
Yorkers by lying about what happened surrounding the death of a loved one. I see that is my job
and I'm going to do it aggressively because you have no right to lie and you have no right to hurt
people. I don't care if that's your politics. You can't lie in cause pain to people who are innocent
bystanders to all of this. So, I'm going to take on the lies and the unscrupulous actors, especially
when they cause pain and damage to New Yorkers. I should have done it before, and I should
have done it more aggressively. There are facts. There are facts and I've gone all through this
terrible situation with the facts. And there are facts that I want nursing home families to know
speciﬁcally, because I think the facts will help resolve questions about how loved one died.
Remember what happened here, a loved one died in a hospital or a nursing home, you didn't get
a chance to see them. You didn't get a chance to talk to them. Having your loved on in a nursing
home is a terrible situation to begin with. That they need a level of care that you can't provide.
And then you can't visit, you can't talk, and then you know that there's COVID in nursing homes
and they're vulnerable and there's nothing you can do. The powerlessness that you have, and
then they died. And you don't even have closure. There was no goodbye. There's no funeral.
There's no hug, there's no kiss. I mean it was a horrendous situation. It is a horrendous situation.

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume            11/19
2/23/2021            Case
                  Video,     1:21-cv-00165-DLC
                         Audio,                             Document
                                Photos & Rush Transcript: Governor        29-44 Nursing
                                                                   Cuomo Announces Filed Home
                                                                                         02/23/21
                                                                                              VisitationsPage   13inofAccordance
                                                                                                         to Resume      20       with CMS an…

You want to talk about the spring? 116 people died yesterday. 100 people will die today. This is a
horrendous situation, but I want you to have the facts because I don't want you to have more
pain from this noise.

All the information that the state put out about all the deaths, hospital deaths and nursing home
deaths, from day one, this is how many people died in hospitals this is how many people died in
nursing homes. Total deaths: the same number. "Well how many people died in a nursing home
but were ﬁrst in the hospital" How many people died in the hospital but were ﬁrst in a nursing
home? How many people do you presume died after they left the hospital? How many people do
you presume died after nursing home?" I'm understand many questions but, this information of
total deaths was provided always.

We get a request from the Department of Justice in August with other Democratic governors
only, by the way. Nursing home deaths happen nationwide. Democratic states and Republican
states. We get a request letter from the Department of Justice, same day, just Democratic
governors. Okay, I guess that was coincidental. I guess that wasn't political by the Trump Justice
Department. We provide to the Department of Justice with truthful information in our response. It
is a lie to say any numbers were inaccurate. That is a lie. Total deaths were always reported for
nursing homes and hospitals. New York State legislators requested information. Yes, they did. We
said we would pause the state Legislature's request because we gave DOJ precedence - true.
We paused the state request and we told them that we paused the state requests. They were
told and they knew. And we gave DOJ precedence, yes, because that's how it works. Federal
DOJ gets precedence. Well, some were oﬀended that they weren't given precedence. I
understand they are oﬀended. DOJ takes precedence. I'm the former Attorney General, the
former assistant District Attorney, a former cabinet secretary. The federal DOJ takes precedence
over a state legislator. That's true. They ﬁnd it oﬀensive. I'm sorry, but that is true. I've spoken to
the legislative leaders and we agree that we're in the midst of dealing with a real pandemic. We
have a lot going on and we have to put the politics aside and move forward and have a more
constructive dialogue. But, I said to them, I'm not going to allow people to lie to the people of
New York without answering them, because I'm not going to allow the grief to be aggravated. I'm
not going to do that. I have a very thick skin. I don't know if you can see it. I don't really care what
people say about me. I get politics. I agreed to this nasty business because I believe I can do
good things, but I'm not going to let you do nasty and cruel things to New Yorkers. That goes
against my oath and that goes against who I am. I'm not going to let you lie to them. It's cruel to

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume            12/19
2/23/2021            Case
                  Video,     1:21-cv-00165-DLC
                         Audio,                             Document
                                Photos & Rush Transcript: Governor        29-44 Nursing
                                                                   Cuomo Announces Filed Home
                                                                                         02/23/21
                                                                                              VisitationsPage   14inofAccordance
                                                                                                         to Resume      20       with CMS an…

lie to a person who's looking for closure on the death of a loved one and not only was it cruel to
the grieving families, it's cruel to the public health professionals who dedicated their lives to
public health service. I have public health oﬃcials here who could be making millions of dollars in
the private sector — millions. These are some of the best professionals you can ﬁnd in this
country. They are working seven days a week, 24 hours a day. They don't deserve political
attacks and unfounded, unscrupulous attacks. It was untrue, it was unfair and also, you suggest
to the people of the State of New York that they're not getting the best guidance? That's a lie,
and you do it with no information, and you do it with no credential and you do it with partisan
politics. New York follows the science and the data. New York has the best health minds in the
country who are doing this and they talk and advise with the best health minds in the world. Our
Health Commissioner is Dr. Howard Zucker — I've worked with a lot of people: federal
government, state government, private sector. He's a nationally respected medical professional.
He is a doctor and he is a lawyer, which is an extraordinary combination. You don't see it often.
Harvard. UPenn, Johns Hopkins. He's been in federal HHS, the World Health
Organization, theNational Institution of Health and taught at Columbia and Yale. He's gone
through Ebola, Zika, Anthrax, Bird Flu, SARS and more. You couldn't ﬁnd a more qualiﬁed man to
do this at this time than Dr. Zucker. I would trust him with my mother's care. I can't oﬀer a more
ringing endorsement than that and it's his decisions that people now question with no credential.
It's the amazing thing about politics: you can make any accusation — no evidence, no
background. But we're lucky to have him and I'm sorry for the abuse that he's had to subject
himself to do good things for the people of the state, but I want you to have an opportunity to
hear from him because many of the questions question his judgment and they were wrong and I
want New Yorkers to know to their doctor is on the state level.

Dr. Howard Zucker.

Dr. Zucker: Thank you, Governor, and thank you very much for those kind words. You know, I
have thought about this a lot and we all have — about the March 25 memo — and all the
decisions that we have made about the pandemic. So, let me give you some background and
perspective here. You know, as a doctor, it's in my DNA to always ask myself whether a decision
was correct. You play it over and over again in your head. You can ask your doctor. They're going
to tell you the same thing. They'll say that you think about every decision and you play it back
that night and the next day. But you can only review the decision with the facts that you have at
the time and with the facts that we had at that moment in time, it was the correct decision from a

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume            13/19
2/23/2021            Case
                  Video,     1:21-cv-00165-DLC
                         Audio,                             Document
                                Photos & Rush Transcript: Governor        29-44 Nursing
                                                                   Cuomo Announces Filed Home
                                                                                         02/23/21
                                                                                              VisitationsPage   15inofAccordance
                                                                                                         to Resume      20       with CMS an…

public health point of view. So, what are the facts? Let's look at them. It's very important to do so.



Firstly, hospitalizations and ICU. The modeling said that there was going to be a 140,000 COVID
patients, including 37,000 in the ICU here in New York. The COVID hospital rates were growing
at a staggering pace, doubling every three days. Every three days, when we looked at those
numbers, every three days, they just kept going up and up. We were running out of ICU bed
capacity. These numbers are frightening numbers, and so, one should look at this from a
practical point of view — so let's put this in some perspective. New York has 50,000 beds total in
all of the state in the hospitals. We have just 30,000 of those downstate where the problem was
primarily concentrated. We had 84,474 New Yorkers who went through the hospital with COVID
from March 25 to May 10. Now, this goes back to my experience as an ICU director. You know, as
an anesthesiologist, as an ICU physician, as a cardiologist — I literally saw this picture in my head
of the National Guard squeezing an Ambu bag attached to a breathing tube for a patient
obviously intubated, working in shifts to keep people alive. This is what happens and the image
of just all these beds ﬁlled with individuals lying there with a breathing tube and someone
squeezing a bag to keep them alive. That's what happens we have 37,000 patients intubated. I'm
telling you from experience, it's frightening. For anyone of the things that these models were an
exaggeration, I suggest you go back and look at the Great Inﬂuenza before we had some of
these medical technologies back in 1918, or better still, we could just go and look at Italy on the
television every day back at that time and they, they have a sophisticated health care system. So,
the question is what does one do? You protect the entire healthcare delivery system to save lives
and to ﬂatten the curve and remember what the goal was and still is: to ﬂatten the curve so that
you can accommodate the inﬂux of ill patients into hospitals and also to decrease the number of
cases as well and that's what happens when you ﬂatten the curve. We need to protect the
healthcare system by balancing the patient load. People die if you cannot get them into the
hospital or staﬀ are overstretched as a result of those numbers. It was also important, and as
important and still is, to protect the nursing home residents. So how do you do that? Well, if
people in the hospital and they don't need to be in the hospital, you send them home, right?
Everyone knows that you would not want your relative, you would not want them to stay in the
hospital they were ready to go home. I don't know how many times people said to me when I
took care of patients, "can we go home," "can he go home," "can she go home," right? You want
them to go home. You don't want to risk a hospital infection. You don't want to risk all the mental
health eﬀects of having someone particularly those who are elderly stay in the hospital. There
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume            14/19
2/23/2021            Case
                  Video,     1:21-cv-00165-DLC
                         Audio,                             Document
                                Photos & Rush Transcript: Governor        29-44 Nursing
                                                                   Cuomo Announces Filed Home
                                                                                         02/23/21
                                                                                              VisitationsPage   16inofAccordance
                                                                                                         to Resume      20       with CMS an…

are a lot of issues that happen. I remember when my own dad was in the hospital when he was
elderly in the 90's and all the eﬀects of having someone that age lying in a hospital bed with him
trying to climb out of the bed and all the confusion all the issues that happen. There's an old
doctor adage that says, "the worst place to be when you have recovered is the hospital." So,
where is home? Well, for these residents, it's the nursing home, right? For others, it's going home,
it's going back to your family, your relatives, loved ones, your friends and many people, just
home alone. Those are the facts of the situation. Go home when you're better. So how do you do
that, right? This is the big question. How do you do that? Well, for the nursing homes, there are
criteria and let me quickly just a provide you with a few sentences because these are the criteria
from the federal government, right? This is CMS guidance that's a March 13 guidance and I'm
going to quote from it.

"Nursing homes should admit any individuals that they would normally admit to their facility,
including individuals from hospitals where a case of COVID-19 is present. A nursing home can
accept a resident diagnosed with COVID from a hospital."

End quote. As long as the facility follows the transmission [inaudible]. I will add that it's very
important. The CDC guidance says on March 23, and I quote: "the covid-19 patients from
hospitals should go to the facility with the ability to adhere to infection prevention and control
recommendations for the care of COVID-19 patients. Preferably, patients would be placed at a
facility that has already cared for COVID-19 patients, end quote. Now New York State has
mandated cohorting, infection controls, PPE and many other things to care for the nursing home
residents. And as always, if they could not accept a patient, they should not commit the patient. It
is against the law to take someone that they cannot care for. We simply said, you cannot deny
admission based on COVID status. You never said you must accept. You said you can't deny it.

So now, a little bit in retrospect. So as we reﬂect back, what happened? While I have repeatedly
presented the facts of how COVID got into these nursing homes. The answer is: it came in
through the staﬀ. We found 37,000 staﬀ that have been infected. It came in asymptomatically, it
came in inadvertently by dedicated staﬀ. No one is criticizing the staﬀ for this. We were back at a
time when we didn't even know about asymptomatic spread. We didn't even know that you must
wear a mask. The facts we had then were so few compared to what we know now and there's
more facts that we will learn as time goes by. So it came in long before we even knew. That's
what brought it in. 98% of the nursing homes that accepted a hospital admission already had

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume            15/19
2/23/2021            Case
                  Video,     1:21-cv-00165-DLC
                         Audio,                             Document
                                Photos & Rush Transcript: Governor        29-44 Nursing
                                                                   Cuomo Announces Filed Home
                                                                                         02/23/21
                                                                                              VisitationsPage   17inofAccordance
                                                                                                         to Resume      20       with CMS an…

COVID in that facility. It is unfortunate, it's tragic, but it's true, it's the facts. 132 facilities that never
took a COVID admission from the hospital still had COVID fatalities. March 25th was not the
driver of COVID infections. It was not the driver of COVID fatalities. The facts are the facts.

Now let's look at the timeline, and this is very important to hear. Since May, no resident has been
admitted into the facility without a negative test. We have still have restricted visitation. And the
staﬀ, the staﬀ are the only ones coming in and they're tested twice a week. And yet, we are still
seeing nursing home outbreaks and fatalities. The same rate of nursing home fatalities as we
saw before March 25th, after March 25th and in the fall and winter. And if you just take New York
aside for a second, put it aside and you look at the rest of the country, the states that did not do
this or have any memo, they still have thousands of nursing home deaths. The fatality rate then
and now is consistent with community spread. We have said this all along. What happens in the
community happens in the nursing homes.

So what if, what if we hadn't done March 25th? Hospital beds that ended up saving lives would
not have been available because they would have been occupied by someone who could have
been discharged and I can see the scenario people saying, well there was someone you could
have left and gone back to their home in nursing home or back to home, and you left them in a
hospital bed and that bed could have helped another individual who needed that bed. Because
remember, the modeling—140,000 hospitalizations, 37,000 in the ICU. Those are the models. You
make the decisions based on the information that you have at the time. We made the right public
health decision at the time, and faced with the same facts we would make the same decisions
again. And just as a personal note, I feel for all the families who've lost someone. I often think
about the sorrow that they've experienced because of the loss. I do hope that they ﬁnd strength
from the memories of their loved ones. I believe in my heart and my head that's the only thing
that helps get us through. It got me through my father died and I hope it gets all of you through
during these diﬃcult times as we move forward, and ﬁght this pandemic to the end. Thank you,
Governor.

Governor Cuomo: Thank you very much, doctor. I'm glad New Yorkers had the opportunity to
hear from Dr. Zucker. Of course his credentials are impeccable. But when you hear the facts from
him, you hear the reasoning from him, you understand why these decisions were made and you
understand the decisions were right. The hospitals were being overwhelmed, people needed
acute care in those hospitals. They needed the ventilators. Lord knows they needed the nurses,

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume            16/19
2/23/2021            Case
                  Video,     1:21-cv-00165-DLC
                         Audio,                             Document
                                Photos & Rush Transcript: Governor        29-44 Nursing
                                                                   Cuomo Announces Filed Home
                                                                                         02/23/21
                                                                                              VisitationsPage   18inofAccordance
                                                                                                         to Resume      20       with CMS an…

they needed the intensive care. And the people who were coming from the nursing homes were
only going to nursing homes who said, by law, they could handle them. And 98 percent of those
nursing homes had COVID already—what's most informative, I think.

The rate of death in nursing homes before the March 25 memo, which was then superseded on
May 2. The duration of the memo, the rate of deaths in nursing homes was the same before, as it
is after. And if anyone had the perfect answer to nursing home deaths, if anyone tells you they
do, they're lying. Because people are going to die in nursing homes today. So if you have the
perfect answer, then why will people die in nursing homes in this state and every other state? In
this country? It really is cruel to say to people who've lost a loved one, maybe they didn't have to
die. It's cruel.

Another lesson that I learned—the trick is to keep learning in life. People died in hospitals and
nursing homes. We must learn the lesson and be better prepared for the next pandemic
because, my friends, there will be another pandemic. There was SARS, there was
MERS, there was Ebola. We ignored it, we didn't learn from it and then COVID happened and the
house collapsed. MERS and SARS were also coronaviruses. COVID is the 3rd coronavirus. But
we didn't learn after MERS and SARS. We have to learn after this one and we have to make the
changes.

You have hospitals that are weaker performing hospitals. We know that because we just put the
hospital system through a stress test. And you saw which hospitals stood up and which hospitals
faltered. That is a fact. Try to shore up the weaker hospitals, but in truth, when you look at the list
we've been trying to shore them up for a long, long time. More, create a redundant system so
you have a strong hospital system backing up the weak hospital system. So when that weak
hospital collapses on the surge, you have a backup strong hospital system.

Second, we have, to have to reform the nursing homes. They were only supposed to take
patients if they could. If they could. And that was by law to the moral obligation. It's by law. If they
were prepared to handle them. Nursing homes need more and quicker staﬀ and resident testing.
Dr. Zucker said today, he said many times before and therefore I said to you many times before,
COVID came in to the nursing homes from the staﬀ. They got it at home, they got in the grocery
store, they went to work and they brought in COVID. COVID came in from the staﬀ because we
didn't even know there was anything such as asymptomatic. All the federal experts told us the
opposite and we didn't have any testing. So there was no way to test them. We have to ﬁx that.
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume            17/19
2/23/2021            Case
                  Video,     1:21-cv-00165-DLC
                         Audio,                             Document
                                Photos & Rush Transcript: Governor        29-44 Nursing
                                                                   Cuomo Announces Filed Home
                                                                                         02/23/21
                                                                                              VisitationsPage   19inofAccordance
                                                                                                         to Resume      20       with CMS an…

Staﬀ has to have more protection. They have to have more protective material. We have to have
surge staﬀ available. Because you can't ask a person in a nursing home to work seven days a
week, 14 hours a day, under this stress. The nursing home has to have surge staﬀ availability.
They have to have a PPE stockpile because if you try to buy PPE once a pandemic hits, it's too
late. We sent planes to China to buy masks. Have the stockpile now. More isolation rooms so
when a person has a disease that might be contagious, you don't know what it is, you have the
ability to isolate. More staﬀ training, more family notiﬁcations so families can get through to their
loved ones, and more regulation on the use of funding. Taxpayers spend a fortune on these
nursing homes. And the funding should be going to the facility and the patient care. These are
not designed to be businesses and money making machines, right? This is dealing with the
public. We should regulate of the funding that we give these nursing homes, how much funding
goes to staﬀ. Salary caps for management, which I proposed years ago, and they wouldn't pass,
because that's just another way of taking money out of the nursing home. They have a limited
proﬁt margin. You can't say to a nursing home, either you can buy new beds or you make more
money. Either you can hire more staﬀ and help people or you make more money. Either you buy
a new tv for the patients, or you make more money. If they're in the for proﬁt business, they're
going to choose to make more money. No. Here's how much money you can make, everything
else has to go into patient care. I'm going to propose that nursing home reform agenda today in
my amendments to the New York State budget. I will not sign the budget without this nursing
home reform plan. Period. And I mean that as New York tough, smart, united, disciplined and
loving.

I want to say to Dr. Zucker and all the health staﬀ, thank you for a great job. I'm sorry you have to
do it in a lousy political environment, but that's where we are. I'm sorry that you had to deal with
COVID, I'm sorry that you had to deal with the pandemic, I'm sorry that you had to miss your
family working seven days a week, and I'm sorry that you have to be abused in the partisan
politics of the day.

We should have provided more public information sooner. Yes. No excuse. We should have been
more aggressive in ﬁghting the misinformation. Most people would not say that one of my errors
is lack of aggressiveness, but in truth I was not aggressive enough in ﬁghting back against these
crazy political theories and these crazy political opponents. I have developed an immunity to
them, right? You have to remember I went through this with Donald Trump. It started with Donald
Trump, started this whole nursing home thing and it was the Democratic Governors in the

https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume            18/19
2/23/2021            Case
                  Video,     1:21-cv-00165-DLC
                         Audio,                             Document
                                Photos & Rush Transcript: Governor        29-44 Nursing
                                                                   Cuomo Announces Filed Home
                                                                                         02/23/21
                                                                                              VisitationsPage   20inofAccordance
                                                                                                         to Resume      20       with CMS an…

Democratic states. I've become immune. Local politicians who's running for this, who's trying to
get their face on TV. I'm immune to that, but that's not who paid the price here. It was the nursing
home families who were confused. And that's Thomas Paine. Complacence.

I was complacent, because I thought the attacks were just against me. I was wrong to be
complacent. The attacks were against Dr. Zucker and the healthcare team and the
administration. I was wrong to be complacent because then New Yorkers said, oh does the
healthcare team really know what they're doing? And I was wrong to be complacent because
then the nursing home families said, maybe something happened that we don't understand. And
that aggravated the grief that they were feeling. So I take responsibility for all of that, because I
take responsibility for all of this, period. Whether it's Dr. Zucker in the Health Department,
whether it's Jim Malatras at SUNY, I take responsibility. That's what I think the people of the State
of New York deserve, but I'm not going to be complacent, or complacence, even the way
Thomas Paine spells it.


Contact the Governor's Press Oﬃce
 Contact us                    Albany: (518) 474 - 8418
      by phone:
                                New York City: (212) 681 - 4640


     Contact us
      by email:                 Press.Oﬃce@exec.ny.gov




https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-governor-cuomo-announces-nursing-home-visitations-resume            19/19
